Title: To Thomas Jefferson from J. Phillipe Reibelt, 25 August 1808
From: Reibelt, J. Phillipe
To: Jefferson, Thomas


                  
                     Nouv. Orleans, le 25 Aout 1808.
                  
                  J’ai—mon Protecteur paternel! pris la Libertè, de Vous instruire par plusieurs Lettres, comment les Ennemis du Gen. Wilkinson—parcequ’ils me supposoient son Ami particulier et Cooperateur le plus Zelè contre Mr. Burr—m’ont ruinès par les manoeuvres les plus perfides au point, de me trouver avec ma famille au bord de l’Abime de la plus cruelle Misère. J’ai osè, de reclamer pour une seconde fois Votre Protection, et Vous ai Conjurè, de me faire avoir au Moins, de quelque manière que çe soit, un passage gratuite en Europe, s’il Vous etez impossible, de me rendre une existence honnête aux Etats Unis.
                  Je serois de çette manière, forcè, de retourner en Europe, et resignè, de le faire—mais certainement pas pour y rester, seulement pour y recueillir des Nouveaux Moyens et revenir a çe Continet— Cependant je desirerois beaucoup, de ne pas avoir besoin, de faire çette traverse en çe Moment çi.
                  L’Urgence de ma situation me contraint de Vous la rapeller, et de Vous implorer instament, de vouloir bien Vous occuper serieusement de Moi.
                  Bien Sur—je ne Vous en parlerais pas, si je serois ou tout seul, ou sans Enfans au Moins— Mais etant père de 5 pauvres Etres de 11 a 2 ans, je ne puis pas faire comme je Voudrois. 
                  Je Vous prie d’agreer mes profondissimes homages.
                  
                     Reibelt.
                  
               